ROBERT J. WARD, District Judge,
dissenting.
I respectfully dissent.
Under Rule 56(c), Fed.R.Civ.P., summary judgment can only be granted in a case in which “there is no genuine issue as to any material fact.” In considering such a motion, the court “must resolve all ambiguities and draw all reasonable inferences in favor of the party against whom summary judgment is sought ... with the burden on the moving party to demonstrate the absence of any material factual issue genuinely in dispute.” Heyman v. Commerce and Industry Insurance Co., 524 F.2d 1317, 1320 (2d Cir.1975). Therefore, “when the party against whom summary judgment is sought comes forth with affidavits or other material . . . that generates uncertainty as to the true state of any material fact, the procedural weapon of summary judgment is inappropriate.” Quinn v. Syracuse Model Neighborhood Corp., 613 F.2d 438, 445 (2d Cir. 1980).
Viewing the instant appeal in light of this clear standard, I do not understand *938why this Court has chosen to affirm the District Court’s order granting summary judgment against appellant (“Mrs. Lobaton”).1 In response to Mrs. Lobaton’s claim for wrongful death of her seaman husband, appellee (“Lampsis”) asserted the defense of accord and satisfaction and a general release signed by Mrs. Lobaton for the sum of $30,000. In her affidavit in opposition to Lampsis’ motion for summary judgment, Mrs. Lobaton stated that “the company representative said that they were looking out for my interest and that I did not need a lawyer.” The District Court, finding this statement to be ambiguous, resolved the perceived ambiguity by explicitly relying upon and crediting the affidavit of Lampsis’ claim agent. In that affidavit, the agent stated that Mrs. Lobaton “was never told by him or anyone else in his presence that she should not obtain a lawyer and that there was no attempt made to persuade her not to engage a lawyer.”
Drawing all reasonable inferences in Mrs. Lobaton’s favor, as we must, it appears that she is an unsophisticated widow who, at the time the release was signed, had suffered the sudden loss of her husband, was responsible for the welfare of her seven children, and presumably knew nothing of legal or business negotiations and transactions. Plainly, her above-quoted affidavit “generated uncertainty” as to whether the release was a product of overreaching.2 Because overreaching would upset the validity of the release, the overreaching issue is material to this litigation. Thus, in finding no overreaching in the face of the uncertainty generated by Mrs. Lobaton’s affidavit and the reasonable inferences therefrom, the District Court found material facts adversely to the party against whom the motion for summary judgment was made, in direct contravention of Rule 56 and the established law of this Circuit. This error alone requires reversal of the District Court’s judgment.
This Court’s affirmance of the District Court’s decision based on the mutual mistake of fact argument similarly runs afoul of the dictates of Rule 56. A mutual mistake of fact entitles a party to rescission if the mistake is material to the bargain entered into by the parties. In affirming the decision below, the majority essentially reasons that a mistake as to the applicability of the Greek Seaman’s Collective Agreement (“Agreement”) to non-Greek seamen is not material as to Mrs. Lobaton, because Mr. Lobaton’s actual wages approximated those he would have received under the Agreement. As a result, “misapprehension concerning the applicability of the Agreement could not ... have affected the settlement” accepted by Mrs. Lobaton, in contrast to those settlements agreed to by the representatives of the other three seamen.
However, in order to defeat a motion for summary judgment based on this mutual *939mistake argument, Mrs. Lobaton. had to raise only a genuine issue of material fact as to whether the mutual mistake of fact was itself material. In other words, the majority’s analysis is only correct if no genuine issue was raised as to the material fact of whether Mr. Lobaton would have earned more money under the Agreement, because in order for the mutual mistake to have been non-material and hence not a basis for rescission, there had to have been no significant difference between the amount actually received by Mr. Lobaton and that which he would have received under the Agreement.
In opposing the motion for summary judgment, Mrs. Lobaton acknowledged that Mr. Lobaton’s wage voucher showed that the sums paid to him were at or near the rate called for by the Agreement. However, she also submitted an affidavit of a Mr. Varras, a representative of the Greek Seaman’s Union, that listed many fringe benefits that Mr. Lobaton was not receiving but which were provided for mariners under the Agreement. These benefits, which would have amounted to many thousands of dollars over Mr. Lobaton’s remaining 23-year working life expectancy, included a Sunday allowance of 11% of base wages, 2V2 days’ wages for each month of vacation, a long service bonus, and a 45-day wage and food allowance if termination of employment occurred outside of Europe. Thus, Mrs. Lobaton at the very least cast into doubt the material factual issue as to whether Mr. Lobaton actually received approximately the same amount of money he would have received under the Agreement. Again, in order to defeat a motion for summary judgment against her, this is precisely what Mrs. Lobaton needed to do; nonetheless, for some reason the majority has chosen under these circumstances to affirm the District Court’s order granting summary judgment.
There is no doubt that summary judgment, when appropriately granted, is an important device in the promotion of judicial efficiency in the trial courts. However, Mrs. Lobaton has raised genuine issues of material facts with respect to both the overreaching and mutual mistake of fact defenses, thus precluding summary judgment against her. Because I agree with this Circuit’s rule that “it is the very purpose of the trial to establish which party’s version of the contested circumstances best comports with reality,” Quinn v. Syracuse Model Neighborhood Corp., supra, 613 F.2d at 445, 1 would reverse the judgment below.

. In light of this clear legal standard, it is also difficult to understand why this Court has even reached the question of what level of scrutiny should be applied to the seamen’s releases in this case. It is true that if Mrs. Lobaton’s release were scrutinized under a heightened standard, it is unlikely that summary judgment could appropriately be granted against her, given the “ward of the court” precedents cited by the majority. However, it does not follow that, if heightened scrutiny were not applied; summary judgment would be appropriate against Mrs. Lobaton. On the contrary, the determination of a summary judgment motion depends initially on whether a genuine issue exists as to a material fact, and then on whether the movant is entitled to judgment as a matter of law. In the instant case, for example, if Mrs. Lobaton were found to have raised a genuine issue of material fact with respect to the overreaching defense to the release’s validity, even ordinary scrutiny would preclude the granting of summary judgment against her. Alternatively, if Mrs. Lobaton were found not to have raised a genuine issue of material fact, then the question of the level of scrutiny is not even reached. In either case, therefore, the level of scrutiny is not an issue in a summary judgment motion made by Lampsis against Mrs. Lobaton.


. The majority seems to make much of the debatable notion that $30,000 was a fair settlement and that therefore overreaching did not occur. Although the amount of the settlement might well have some bearing upon the merits of whether overreaching actually occurred, it certainly does not negate the genuine issue of material fact as to overreaching that Mrs. Lo-baton has raised in opposition to the motion for summary judgment.